                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EMPLOYEE PAINTERS’ TRUST; WESTERN                   CASE NO. C19-1542-JCC
      WASHINGTON PAINTERS DEFINED
10
      CONTRIBUTION PENSION TRUST; et al.,                 MINUTE ORDER
11
                             Plaintiffs,
12               v.

13    WILLIAMS PLANT SERVICES, LLC, a
      foreign limited liability company,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court on the parties’ stipulated motion to extend the
20   deadline for Defendant to file and serve its answer to Plaintiffs’ complaint (Dkt. No. 14). Having
21   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
22   and ORDERS that Defendant shall file and serve its answer to Plaintiffs’ complaint no later than
23   December 30, 2019.
24          //
25          //
26          //


     MINUTE ORDER
     C19-1542-JCC
     PAGE - 1
 1        DATED this 14th day of November 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1542-JCC
     PAGE - 2
